internal_revenue_service number release date index number ------------------------------------------------------- ---------------------- ---------------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------------------------- telephone number -------------------- refer reply to cc psi b04 plr-132264-15 date date legend settlor spouse year year date date date date trust trust lp corporation a b c d -------------------------------------------------- -------------------------------------------------- ------ ------ ---------------- ----------------- --------------------- -------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ---------------------------- ------------------------------------------------------------ ---------- --------- dear --------------------------- this letter responds to your authorized representative’s letter dated date requesting a ruling that the automatic allocation rules under sec_2632 of the internal_revenue_code apply to the transfers made by settlor and spouse in year and year the facts and representations submitted are as follows plr-132264-15 on date in year a date after date settlor established trust and trust it is represented that trust and trust are trusts within the meaning of sec_2632 paragraph of each trust provides in relevant part that after the deaths of settlor and spouse the trustees are to apportion the remaining trust fund into equal trust shares as follows one such equal trust share to be allocated to each of the then living children of settlor and one such equal trust share to be allocated to the family group composed of the then living issue of any child of settlor who is then deceased in the case of each trust share allocated to a living child of settlor the trustees are to make distributions of income and principal to the beneficiary and the living issue of such beneficiary as trustees determine in their sole and complete discretion on date settlor transferred an a percent interest in lp a limited_partnership to trust and b shares of non-voting common_stock of corporation to trust on date in year settlor transferred c shares of non-voting common_stock of corporation to trust on date in year settlor transferred a d percent interest in lp to trust on date in year settlor transferred several promissory notes to trust settlor and spouse retained tax professionals to prepare their year and year form sec_709 united_states gift and generation-skipping_transfer_tax returns on the year form sec_709 settlor and spouse consented under sec_2513 to treat the gifts made by each in year as made by both of them the year form sec_709 were timely filed the year transfers to trust and trust were incorrectly reported on form sec_709 schedule a part 1-gifts subject only to gift_tax instead of schedule a part 3-indirect skips furthermore the automatic allocation of the gst_exemption was not reported on schedule c on settlor’s year form_709 the year transfers to trust were incorrectly reported on form_709 schedule a part 1-gifts subject only to gift_tax instead of schedule a part 3-indirect skips furthermore the automatic allocation of the gst_exemption was not reported on schedule c schedule d did not reflect that any current or previous gst_exemption had been allocated to any current or previous transfer including the year transfers you have requested the following rulings settlor’s available gst_exemption was automatically allocated to the year transfers to trust and trust spouse’s available gst_exemption was automatically allocated to the year transfers to trust and trust plr-132264-15 settlor’s available gst_exemption was automatically allocated to the year transfers to trust law and analysis rulings sec_2513 provides generally that if the parties consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor and one-half by the donor’s spouse sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in relevant part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust falls within any of six enumerated exceptions plr-132264-15 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that an indirect_skip is a transfer of property to a gst_trust as defined in sec_2632 provided that the transfer is subject_to gift_tax and does not qualify as a direct_skip in the case of an indirect_skip made after date to which sec_2642 does not apply the transferor’s unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the property on the date of the transfer the automatic allocation is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates an automatic allocation is irrevocable after the due_date of the form_709 for the calendar_year in which the transfer is made in this case the terms of trust and trust satisfy the definition of a gst_trust under sec_2632 therefore the transfers that settlor and spouse made to trust and trust in year and the transfers that settlor made to trust in year satisfy the definition of indirect skips under sec_2632 and sec_26_2632-1 pursuant to sec_2632 the gst_exemption of settlor and spouse was automatically allocated to the transfers that they made to trust and trust in year and year accordingly based upon the facts submitted and the representations made we conclude that settlor’s available gst_exemption was automatically allocated to the year transfers to trust and trust spouse’s available gst_exemption was automatically allocated to the year transfers to trust and trust settlor’s available gst_exemption was automatically allocated to the year transfers to trust in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-132264-15 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
